UNITED STATES DEPARTMENT OF EDUCATION
0
x

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUL 13 2004

Thank you for your communication with the U .S. Department of Education over the past year.
This letter is in response to several communications, written and other, regarding the educational
program of your daughter. Specifically, you have written that you are satisfied with her current
placement, but have alleged that several past complaints have not been resolved .
The Office of Special Education Programs (OSEP) administers the Individuals with Disabilities
Education Act (IDEA) . Under the Part B regulations of the IDEA (Part B), parents of children
with disabilities have two separate means available to them for resolving disputes with public
agencies concerning the education of their children -- i .e., (1) the State complaint resolution
system required in 34 CFR §§300 .660-300 .662, and (2) the impartial due process hearing system
required in 34 CFR §§300 .506-300 .513 . States also are required to have mediation available, at a
minimum, when a due process hearing is requested . Additionally, underr the current Part B
regulations, at 34 CFR §300.662(c), the alleged violation must have "occurred not more than one
year prior to the date that the complaint is received [by the State educational agency] unless a
longer period is reasonable because the violation is continuing, or the complainant is requesting
compensatory services that occurred not more than three years prior to the date the complaint is
received under 34 CFR §300 .660 (a) ."
The Part B regulations implementing the IDEA do not contain a mechanism for review of a
State's decision when a complainant is dissatisfied with the SEA's resolution of a complaint . A
State decision about a complaint may be appealable under State law to a civil court of competent
jurisdiction, depending on .the laws of that State . Part B of the IDEA does not provide for an
OSEP review of individual State-level complaint decisions or due process hearings . We have
reviewed the information you have provided and determined that there is nothing further our
office can provide at this time . If this office can provide any further information about IDEA in
the future, please contact Rex Shipp, State contact for New Hampshire at (202) 245-7523 .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
Cc: Dr. Mary Ford
Troy Justesen
400 MARYLAND AVE ., S.W., WASHINGTON, D.C . 20202
www_ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

